Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Mu fails to disclose or suggest the need for an adhesion promoter. However, it is not a requirement of 35 U.S.C. 103 that the primary reference recognize a common advantage or deficiency as set forth by the instant disclosure to qualify as sufficient prior art. Yano clearly provides motivation to combine with Mu to arrive at the claimed invention. As such, Applicant’s argument is not persuasive. 

Applicant then argues that Yano cannot cure the deficiencies of Mu because it is Applicant’s contention that Yano teaches a very specific amidine compound structure that acts as a curing catalyst and as such, a skilled artisan would be motivated to use the promoter of Yano within Mu’s composition. 

However, Applicant’s argument regarding a “very specific amidine compound” is not commensurate with Yano’s disclosure. Yano [0207] states the promoter may be used to increase the catalytic activity of the curing agent. Yano [0294] discloses expressly “the curing agent is not particlulary limited” clearly indicating to a skilled artisan that promoter is not dependent on a “very specific amidine” compound as set forth by Applicant. It would be clear that the structure of the curing agent being “not particularly limited” would indicate the promoter would improve catalytic properties of a number of compounds and would not be reliant on the structure of the curing agent as alleged by 

Applicant then argues that one of ordinary skill would not look to the express promoter set forth in Yano [0207] but instead to an unrelated passage [0204] to improve adhesion strength. 

It is unclear why Applicant believes the combination of Mu and Yano is limited to motivation related to improving adhesion strength. Yano expressly discloses a motivation to include a promoter, i.e. so as to improve catalytic activity of a curing agent and improve curability of the composition. If Applicant is alleging that the combination of Mu and Yano is in some way limited to the expressed advantages of the instant disclosure, there is no requirement in 35 U.S.C. 103 that the references relied upon in a prima facie obviousness determination must recognize a common advantage with the instant disclosure to qualify as sufficient prior art. Applicant’s arguments directed to adhesion promoting are therefore moot as they are not commensurate in scope with the rejection on record. 

Applicant then argues that one of ordinary skill would not select the single compound set forth in the rejection. However, as clearly conceded by Applicant, Yano discloses a finite list of promoters. Case law holds that selection of a single option from a finite list is prima facie obvious. See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  Applicant provides no support for the position that a skilled artisan would not select a promoter from the finite list of promoters as set forth by Yano. 

Applicant points to Table 1 of the instant disclosure and alleging that a skilled artisan could not have “predicted” the use of 10-undecenoic acid vs. oleic acid or maleic acid would improve adhesion strength. It is unclear if Applicant is alleging unexpected results, which if so, are not commensurate in scope with the claimed invention or if Applicant is attempting to argue that Yano would not be motivated to select the single promoter over the other promoters for improved adhesion. If the latter argument is Applicant’s intention, it is not persuasive as Yano is not required to recognize improved adhesion as Yano discloses a separate and distinct motivation to combine with Mu. 

Applicant has failed to sufficiently rebut the prima facie obviousness determination on record and as such, the rejection is found without deficiency and maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014110229 by Mu et al (hereinafter Mu – citations directed to 371 filing US 20150357497) in view of US 2010063215 by Yano et al (hereinafter Yano).

Regarding Claim 1, Mu discloses a conductive adhesive composition comprising a polymer matrix wherein the polymer matrix including a curable elastomer and a peroxide cross linking agent ([0025] teaching the claimed “a)a binder formed of or comprising at least one peroxide curable elastomer and at least one peroxide-based curing agent”) and 40-90 wt%, based on the total weight of the electrically conductive adhesive composition, of conductive particles ([0031] teaching the claimed “b) 40-93 wt % based on the total weight of the electrically conductive adhesive composition, of conductive particles dispersed in the binder”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Mu fails to disclose an olefinic carboxlic acid additive. 

However, Yano discloses an adhesive composition wherein a promoter may be included in the adhesive composition so as to improve catalytic activity of a curing agent and improve curability of the composition ([0207]). As Mu discloses heating the peroxide so as to induce cross-linking ([0026]) an ordinary artisan would appreciate addition of the promoter would improve the reaction of the peroxide cross-linking with the elastomer binder within Mu’s composition. 

As such, it would have been obvious to a skilled artisan to include Yano’s promoter in Mu’s composition in order to improve the catalytic activity of the peroxide crosslinker. 

Modified Mu discloses the promoter may be, for example, 10-undecenoic acid (Yano [0207]) and contained in an amount of 0.1-10 parts by weight per 100 parts of a first polymer, or 0.1-4.1 wt% of the overall composition (see Yano [0036], [0037], [0038] and [0208] teaching the claimed “and c) 0.1-1.5 wt % based on the total weight of the electrically conductive adhesive composition, of olefinic carboxylic acid or derivative thereof dispersed in the binder, with the wt % of all components comprised in the composition totaling to 100 wt %, and wherein, the olefinic carboxylic acid or derivative thereof is selected from the group consisting of 4-pentenoic acid;  2-methyl-4-pentenoic acid methyl ester;  2,2-dimethyl-4-pentenoic acid;  5-hexenoic acid;  6-heptenoic acid;  6-heptenoic acid methyl ester;  7-octenoic acid;  8-nonenoic acid;  9-decenoic acid;  10-undecenoic acid;  mono-2-(methacryloyloxy)ethyl succinate;  methyl 10-undecenoate;  11-dodecenoic acid;  7-oxo-11-dodecenoic acid;  12-tridecanoic acid;  and combinations of two or more thereof”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 8, modified Mu discloses forming an adhesive from the composition (Mu [0003] teaching the claimed “a film or sheet formed of the electrically conductive adhesive composition according claim 1”). 
 
Regarding Claim 9, modified Mu discloses the peroxide is heated to crosslink the elastomer (Mu [0026] teaching the claimed “an electrically conductive adhesive prepared from the electrically conductive adhesive composition of claim 1, wherein, the at least peroxide curable elastomer is cured by the at least one peroxide-based curing agent”).  
 

 
Regarding Claim 11, modified Mu discloses the solar cell may be a wafer cell including a front surface electrode and a back surface electrode wherein the wiring members are adhered to the front and back surface electrodes via the adhesive (Mu [0039] teaching the claimed “wherein the at least one solar cell has a front surface electrode and a back surface electrode, and wherein there are one or more front wiring members connected to the front surface electrode via the electrically conductive adhesive and one or more back wiring members connected to the back surface electrode via the electrically conductive adhesive”). 
 
Regarding Claim 12, modified Mu discloses the solar cell may be a wafer cell (Mu [0039] teaching the claimed “wherein the at least one solar cell is a wafer-based solar cell”). 
 
Regarding Claim 13, modified Mu discloses the solar cell may be a thin film cell (Mu [0015] teaching the claimed “wherein the at least one solar cell is a thin film solar cell”). 

Regarding Claim 18, modified Mu discloses the polymer elastomer is an ethylene/alkyl (meth)acrylate copolymer elastomer (Mu [0017] teaching the claimed “wherein the at least one .  
 
Claims 2-6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Yano as applied to claim 1 above, and further in view of US 20050288427 by Jeon et al (hereinafter Jeon). 

Regarding Claim 2, modified Mu discloses the peroxide crosslinker may be, for example, 1,1-bis (tertbutylperoxy) -3,3,5-trimethylcyclohexane (Mu [0027] teaching the claimed “the at least one peroxide-based curing agent is selected from the group consisting of 1,1-bis(tert-buty peroxy)-3,3,5-trimethylcyclohexane;  1,1-di(tert-butylperoxy)cyclohexane;  2,5-di(tert-butylperoxy)-2,5-dimethyl-3-hexyne;  2,5-bis(tert-butylperoxy)-2,5-dimethylhexane;  tert-Butylperoxy 2-ethylhexyl carbonate;  dicumyl peroxide;  benzoyl peroxide;  acetylacetone peroxide;  methyl isobutyl ketone peroxide;  dibenzoyl peroxide;  cyclohexanone peroxide;  di(4-tert-butylcyclohexyl) peroxydicarbonate;  and combinations of two or more thereof”). 

Modified Mu is silent as to the amount of peroxide needed to crosslink. 

However, the amount of peroxide used to crosslink the polymer within the composition would necessarily be a result effective variable in that the amount being increased or decreased would affect the overall rate of reaction and completion of the crosslinking. As such, no more than routine experimentation would be required to optimize the amount of peroxide crosslinking agent added to the polymer matrix to arrive at the claimed range, rendering obvious the claimed “the at least one peroxide-based curing agent is present in the binder at a level of 0.1-20 wt % based on the total weight of the 

Furthermore, Jeon discloses using a peroxide crosslinker in a conductive adhesive composition wherein the content of peroxide crosslinker is between 0.1-10 wt% based on 100 parts by weight of the polymer of which it crosslinks ([0028]). A such, a skilled artisan would readily appreciate selection of a peroxide content within the range set forth by Jeon would allow for the crosslinking reaction to proceed properly. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Regarding Claim 3, modified Mu discloses the polymer matrix includes a component of ethylene/alkyl (meth)acrylate copolymer elastomer (Mu Abstract teaching the claimed “wherein, the at least one peroxide curable elastomer is a selected from the group consisting of fluoroelastomers, ethylene/alkyl (meth)acrylate copolymer elastomers, and combinations of two or more thereof”).  
 
Regarding Claim 4, modified Mu discloses the polymer matrix is present at a level of about 10-60 wt% based on the total weight of the composition (Mu [0029]) such that addition of the promoter in a range of 0.1-4.1 wt% (Yano [0036]-[0038] and [0207]) would render obvious the claimed “wherein, the binder is present at a level of 7-60 wt %, based on the total weight of the electrically conductive adhesive composition”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). The conductive particles are selected from Au, Ag, Ni, Cu, Al, Sn, Zn, Ti, Bi, W, Pb and alloys thereof (Mu [0030] teaching the claimed “wherein, the conductive particles are selected from the group consisting of Au, Ag, Ni, Cu, Al, Sn, Zn, Ti, Sn, Bi, W, Pb, and alloys of two or more thereof, or, the conductive particles are Ag flakes”).  
 
Regarding Claim 6, modified Mu discloses the promoter is contained in a range of 0.1-4.1 wt% based on the total weight of the composition (Yano [0036]-[0038] and [0207] teaching the claimed “the olefinic carboxylic acid or derivative thereof is present at a level of 0.2-1.5 wt %, based on the total weight of the electrically conductive adhesive composition”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 15, modified Mu discloses the peroxide crosslinker may be, for example, 1,1-bis (tertbutylperoxy) -3,3,5-trimethylcyclohexane (Mu [0027] teaching the claimed “the at least one peroxide-based curing agent is selected from the group consisting of 1,1-bis(tert-buty peroxy)-3,3,5-trimethylcyclohexane;  1,1-di(tert-butylperoxy)cyclohexane;  2,5-di(tert-butylperoxy)-2,5-dimethyl-3-hexyne;  2,5-bis(tert-butylperoxy)-2,5-dimethylhexane;  tert-Butylperoxy 2-ethylhexyl carbonate;  dicumyl peroxide;  benzoyl peroxide;  acetylacetone peroxide;  methyl isobutyl ketone peroxide;  

Modified Mu is silent as to the amount of peroxide needed to crosslink. 

However, the amount of peroxide used to crosslink the polymer within the composition would necessarily be a result effective variable in that the amount being increased or decreased would affect the overall rate of reaction and completion of the crosslinking. As such, no more than routine experimentation would be required to optimize the amount of peroxide crosslinking agent added to the polymer matrix to arrive at the claimed range, rendering obvious the claimed “the at least one peroxide-based curing agent is present in the binder at a level of 0.5-10 wt % based on the total weight of the electrically conductive adhesive composition”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Furthermore, Jeon discloses using a peroxide crosslinker in a conductive adhesive composition wherein the content of peroxide crosslinker is between 0.1-10 wt% based on 100 parts by weight of the polymer of which it crosslinks ([0028]). A such, a skilled artisan would readily appreciate selection of a peroxide content within the range set forth by Jeon would allow for the crosslinking reaction to proceed properly. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 16, modified Mu discloses the polymer matrix is present at a level of about 10-60 wt% based on the total weight of the composition (Mu [0029]) such that addition of the promoter in prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 17, modified Mu discloses the promoter is contained in a range of 0.1-4.1 wt% based on the total weight of the composition (Yano [0036]-[0038] and [0207] teaching the claimed “the olefinic carboxylic acid or derivative thereof is present at a level of 0.5-1 wt %, based on the total weight of the electrically conductive adhesive composition”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mu in view of Yano as applied to claim 9 above, and further in view of US 20130152996 by DeGroot et al (hereinafter DeGroot). 

Regarding Claim 14, modified Mu discloses the limitations of Claim 9 but fails to disclose the solar cell configuration set forth in Claim 14. 

However, DeGroot discloses a module comprising at least two cells wherein each cell includes a front and back electrode (Fig. 1-3 teaching the claimed “a solar cell module comprising one or more strings of solar cells, wherein each string of solar cells comprise at least a first solar cell and a second solar cell, with i) each of the first and second solar cells comprising a front surface electrode and a back surface electrode”) such that each cell is configured to overlap the front surface of an adjacent cell (Fig. . 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721